UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6306


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ANDRES WILFREDO TORRIENTE,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.      Timothy M. Cain, District
Judge. (7:07-cr-01363-TMC-2)


Submitted:   July 19, 2012                    Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andres Wilfredo Torriente, Appellant Pro Se. Leesa Washington,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Andres Wilfredo Torriente seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.      The   order   is   not     appealable      unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)       (2006).            A    certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner     satisfies      this     standard       by     demonstrating        that

reasonable       jurists    would    find    that    the       district    court’s

assessment       of   the   constitutional        claims       is   debatable      or

wrong.     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district

court denies relief on procedural grounds, the prisoner must

demonstrate      both   that   the    dispositive        procedural    ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.            Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Torriente has not made the requisite showing.                    Accordingly,

we deny Torriente’s motion for a certificate of appealability

and dismiss the appeal.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the



                                        2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                  DISMISSED




                                    3